Citation Nr: 0830477	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
benefits. 


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

The Board notes that, in June 2008, the appellant submitted, 
without a waiver of RO consideration, a statement in support 
of his claim.  This statement, and all attachments and 
exhibits thereto, is cumulative and redundant of the evidence 
already of record.  Therefore, he will not be prejudiced by 
the adjudication of his claim.


FINDING OF FACT

The appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. 
§§ 101(2), 107, 1521, 5107(a), 5107A (West 2002); 38 C.F.R. 
§§ 3.1, 3.2, 3.4, 3.6, 3.40, 3.41, 3.159, 3.203 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he is entitled to VA benefits.  
The provisions of 
38 U.S.C.A. §§ 1110 and 1131 set forth requirements for 
compensation benefits that the person who served during 
military service be a "veteran."  The term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or  
burial benefits, the VA may accept evidence of service  
submitted by a claimant such as a DD Form 214, Certificate of  
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence:  (1) is a document issued 
by the service department or is a copy of an original 
document issued by a public custodian of records, who 
certifies that it is a true and exact copy of the document in 
the custodian's  custody; and, (2) the document contains 
needed information as to  length, time, and character of 
service; and, (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
(Regular Philippine Army) while such forces were in the 
service of the Armed Forces of the United States pursuant to 
the Military Order of the President dated July 26, 1941, 
including service as a recognized guerrilla, does not 
constitute active military, naval or air service qualifying 
for VA benefits.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  

In this case, the appellant filed a claim for VA compensation 
benefits in February 2006.  He contends, in essence, that he 
had military service as a member of the Philippine 
Commonwealth Army and guerrilla forces during WWII and 
asserts that he is entitled to VA benefits as a result of his 
military duties.  

In support of his claim, the appellant submitted a 
Certification from the Office of the Assistant General of the 
Army Forces of the Philippine Army purporting to certify 
service as a member of the "C" Company of the 53rd Infantry 
Bicol Brigade guerilla unit.   In a January 2006 affidavit, 
he certified that he served in the guerilla forces from March 
1942 through April 1945 and provided a copy of an Oath of 
Service for the 53d Infantry Regiment of the Philippine Army, 
United States Armed Forces of the Far East (USAFFE), dated 
March 1942.   

He also submitted affidavits from a fellow soldiers reporting 
that they served, along with appellant, as members of the 
53rd Infantry Regiment Battalion at Camp Isarog.  However, 
these documents do not meet the legal requirements of 38 
C.F.R. § 3.203 and are insufficient to establish veteran 
status.  

Basic eligibility for VA benefits may be established only 
upon verification of valid military service by the service by 
the National Personnel Records Center (NPRC). 
In a July 2006 response, the NPRC determined that there was 
no verifiable service under the appellant's name.   Moreover, 
NPRC conducted a subsequent search after receiving new 
information regarding his service number in November 2006, 
but the search revealed that he had no recognized guerrilla 
service or service as a member of the Philippine Commonwealth 
Army in the service of the U.S. Armed Forces.  

As the Service Department's findings are binding and 
conclusive upon VA, the Board is bound by this determination.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

In conclusion, because the Service Department determined that 
the appellant had no service in the Philippine Commonwealth 
Army, including recognized guerrilla service, he cannot be 
considered a "veteran" for VA purposes and the law precludes 
basic eligibility for VA benefits.  Accordingly, basic 
eligibility for VA benefits is denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  

When the law and not the evidence is dispositive of the 
claim, the VCAA is not applicable.  See Mason, 16 Vet. App. 
at 132 (VCAA not applicable to a claim for nonservice-
connected pension when the claimant did not serve on active 
duty during a period of war); Smith (Claudus) v. Gober, 14 
Vet. App. 227 (2000) (VCAA did not affect a federal statute 
that prohibited payment of interest on past due benefits), 
aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  

Moreover, the regulations provide that VA will refrain from 
providing assistance in obtaining evidence when the appellant 
is ineligible for the benefit sought "because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal entitlement."  38 C.F.R. § 3.159(d).  As the law 
(i.e., the appellant's basic eligibility) is dispositive in 
the instant claim, the VCAA is not applicable.



	(CONTINUED ON NEXT PAGE)




ORDER

The appellant has failed to meet the basic eligibility 
requirements for VA benefits and his appeal is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


